                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                               Case No: 4:19-CV-86-D

 MICHAEL ROY SHEPPARD,

                Plaintiff,

        v.                                                     ORDER TO SEAL
                                                                DOCUMENTS
 SHERIFF ERNIE COLEMAN,                 in   his
 individual and official capacity,

                Defendant.


       This case is before the Court on Defendant's Unopposed Motion to Seal Defendant's

Memorandum in Opposition to Plaintiffs Motion to Enforce Settlement and exhibits in support of

same. Having reviewed Defendant's motion and the record, the Court GRANTS Defendant's

motion and ORDERS that Defendant's memorandum in opposition to Plaintiffs motion to

enforce settlement and exhibits (Doc. 80) in support of same be sealed.

       SO ORDERED. This the J..Q day of August, 2021.



                                             JAMES C. DEVER III
                                             United States District Judge




        Case 4:19-cv-00086-D Document 83 Filed 08/10/21 Page 1 of 1
